Case: 3:19-cv-00058-WHR-SLO Doc #: 23 Filed: 07/14/20 Page: 1 of 1 PAGEID #: 291




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

MARY DONOFRIO,

        Plaintiff,                                 Case No. 3:19-cv-58

vs.

AUTO-OWNERS (MUTUAL)                               District Judge Walter H. Rice
INSURANCE COMPANY,                                 Magistrate Judge Michael J. Newman

        Defendant.


                                     RECUSAL ORDER


        The undersigned hereby RECUSES himself from this matter and it is referred to Clerk of

Courts for reassignment.

        IT IS SO ORDERED.


Date:   July 14, 2020                              s/ Michael J. Newman
                                                   Michael J. Newman
                                                   United States Magistrate Judge
